ROBERTS, Justice
(concurring).
I concur in the affirmance of the decree solely because the issue whether counsel’s contingent fees of over $150,000.00 out of a verdict of $275,000.00 * in a negli*595gence action is excessive is not presented for decision. If this issue had been presented, it would have raised serious questions of the propriety of those fees. See Code of Professional Responsibility, disciplinary rule 2-106, 438 Pa. liii-liv (1970).
JONES, C. J., joins in this concurring opinion.

 Final recovery, including interest and costs, totalled almost $315,-000.00.